Exhibit 10.2





EXECUTION VERSION




RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT, dated as of January 1, 2020 (this “Agreement”), is
made and entered into by and between The First of Long Island Corporation (the
“Company”), The First National Bank of Long Island, a wholly-owned subsidiary of
the Company (the “Bank”), and Paul J. Daley (“Executive”).
WHEREAS, Executive is employed by the Company and the Bank as Executive Vice
President of the Company and the Bank and Senior Commercial Banking Officer of
the Bank and is a party to the Employment Agreement with the Company and the
Bank dated as of January 1, 2017 (the “Employment Agreement”); and
WHEREAS, Executive has notified the Company and the Bank of his intent to
voluntarily retire from employment with the Company and the Bank, effective as
the Retirement Date (as defined below).
NOW, THEREFORE, the parties hereby acknowledge the following in connection with
Executive’s Retirement (as defined below):
Section 1. Retirement.  Effective as of January 1, 2020 (the “Retirement Date”),
Executive hereby retires as Executive Vice President of the Company and the Bank
and Senior Commercial Banking Officer of the Bank, and from all other positions,
including as an officer, director or committee member, with any subsidiary or
affiliate of either the Company or the Bank (“Retirement”).  As of the
Retirement Date, Executive hereby relinquishes any power of attorney, signing
authority, trust authorization or bank account signatory authorization that
Executive may hold on behalf of the Company, the Bank or their affiliates.
Section 2. Employment Agreement.  At the Retirement Date, the Employment
Agreement shall terminate and have no further force or effect, provided,
however, that: (i) Executive’s Retirement shall be considered a termination
Without Cause or With Good Reason (as defined in the Employment Agreement) for
purposes of, and as defined in, Section 4(f) of the Employment Agreement; and
(ii) Sections 4(g), 4(h), 6(b), 6(c), 6(d), 7, 8, 9, 10, 11, 12, 13 and 14 shall
survive the termination of such Employment Agreement.  The Company hereby agrees
to waive the applicability of the provisions of Section 6(a) as to
Non-Solicitation and Non-Compete.  Executive hereby acknowledges that upon
receipt of the payments set forth in Section 3 of this Agreement, Executive
shall not be entitled, and hereby waives any claim, to any payment or other
benefit under the Employment Agreement.


Section 3. Payments Upon Retirement.  Executive shall be entitled to the
following payments:


(a) Accrued Obligations.  The Bank shall pay or provide Executive any Accrued
Obligations as of his Retirement Date.  “Accrued Obligations” means: (i) accrued
but unpaid base salary for services rendered to the Retirement Date, any accrued
but unpaid expenses required to be reimbursed under the Employment Agreement,
and any vacation accrued to the Retirement Date in accordance with the Bank’s
personnel policies; and (ii) any benefits to which Executive may be entitled to
under the plans, policies and arrangements referred to in Sections 3(b) and (c)
of the Employment Agreement, which shall be payable in accordance with the terms
of such plans, policies and arrangements.  The payment of any Accrued
Obligations pursuant to subparagraph (i) hereof shall be made on the Bank’s
first normal payroll date following the Retirement Date.









--------------------------------------------------------------------------------

(b) Additional Consideration.  Upon Executive’s timely execution any delivery of
the release agreement set forth in Exhibit A attached hereto (the “Release”),
Executive shall be entitled to the following (which hereinafter is referred to
as the “Additional Consideration”):


(i)
Cash Payments.  The Executive shall receive (x) a cash payment of $667,751.20
(less legally required tax withholding), which represents the sum of: (1) two
times Executive’s base salary at the rate in effect immediately prior the
Retirement Date; and (2) an amount equal to the product of: (I) the reasonably
estimated monthly cost of the medical, dental and vision insurance coverage
maintained by the Bank for Executive immediately prior to Executive’s Retirement
Date, multiplied by (II) 24; plus (y) a cash payment of $263,065.28 (less
legally required tax withholding)(these cash payments are referred to as the
“Cash Payments”).  The Cash Payments shall be paid to Executive in a cash lump
sum on the Bank’s first payroll date after the later of: (1) Executive’s
Retirement Date; or (2) the 8th day after Executive’s execution of the Release.



(ii)
Automobile.  Upon the later of: (1) Executive’s Retirement Date; or (2) the 8th
day after Executive’s execution of the Release, Executive shall become the sole
owner of the automobile provided for his use by the Bank as of his Retirement
Date (the “Automobile”).  The Bank shall take all necessary actions to transfer
the ownership of the Automobile to Executive, free and clear of all liens.  The
fair market value of the Automobile, determined as of the Retirement Date, shall
be reported as taxable compensation to Executive on a Form W-2, Wage and Tax
Statement, and applicable withholding taxes shall be deducted by the Bank or the
Company from the Cash Payments.



Section 4. General Provisions.
(a) Non-Assignability.  This Agreement may not be assigned by Executive.


(b) Binding on Successors and Assigns.  The terms of this Agreement shall be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns, including any successor
employer to the Company and/or the Bank in the event of a change in control.
(c) Entire Agreement.  This Agreement and any other benefit plan or agreement
referenced in this Agreement represent the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior
understandings, written or oral.  The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by the parties
hereto.




2

--------------------------------------------------------------------------------

(d) Governing Law.  This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of New York without regard to
conflict of laws provisions.
(e) Notices.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


If to the Company and/or the Bank:
The First of Long Island Corporation
10 Glen Head Road
Glen Head, New York 11545
Attn: President and Chief Executive Officer


If to Executive:    At the most recent address listed in the Bank’s records.
(f) Severability.  If any provision of this Agreement is determined to be void
or unenforceable, then the remaining provisions of this Agreement will remain in
full force and effect.
(g) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which counterpart, when so executed and delivered, will be deemed an
original and all of which counterparts, taken together, will constitute but one
and the same agreement.
(h) Tax Withholding.  The Company or the Bank shall withhold from the amounts
payable under this Agreement such federal, state and/or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
(i) Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration, as an
alternative to civil litigation and without any trial by jury to resolve such
claims, conducted by a single arbitrator mutually acceptable to the Company, the
Bank and Executive, sitting in a location selected by the Bank within 50 miles
from the main office of the Bank, in accordance with the rules of the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.  The cost of the arbitrator shall be paid by the
Company or the Bank; all other costs of arbitration shall be borne by the
respective parties.
[Signature Page Follows]








3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
THE FIRST OF LONG ISLAND CORPORATION
 


 
 
 
By: /s/ Christopher Becker

 
Name: Christopher Becker
 
Title:   President and Chief Executive Officer
     
THE FIRST NATIONAL BANK OF LONG ISLAND
 


     
By:  /s/ Christopher Becker
 
Name: Christopher Becker
 
Title:   President and Chief Executive Officer
         
EXECUTIVE
 
/s/ Paul J. Daley
Paul J. Daley












4

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE


Pursuant to Sections 4(g) and 4(h) of the Employment Agreement between The First
of Long Island Corporation (the “Company”), The First National Bank of Long
Island (the “Bank”) and Paul J. Daley (“Executive”), effective January 1, 2017
(herein after, the “Employment Agreement”), Executive is entitled to
consideration under the terms of the Employment Agreement (the “Additional
Consideration”) in connection with his retirement and termination of
employment.   As a condition to receiving the Additional Consideration specified
in Section 4(h) of the Employment Agreement, Executive shall have executed and
not timely revoked this release (this “Release”) in accordance with the terms
and conditions below by no later than the 60th day following Executive’s
termination of employment. 


Intending to be legally bound, Executive hereby, on behalf of Executive and
Executive’s heirs, executors, administrators, successors and assigns, fully,
finally and forever releases and discharges the Company, the Bank, as well as
their predecessors, successors and assigns, and all of their respective parent,
subsidiary, related and affiliated companies, officers, owners, directors,
agents, representatives, attorneys, and employees (all of whom are referred to
throughout this Release as the “Parties”), of and from all claims, charges,
demands, actions, causes of action, complaints, suits, controversies,
proceedings, promises, agreements, liabilities, debts, obligations, judgments,
rights, fees, damages, losses, and expenses, of any and every nature whatsoever,
in law or in equity, known or unknown, suspected or unsuspected (collectively,
“Claims”), as a result of: (i) actions or omissions occurring through the
execution date of this Release; or (ii) any agreement, arrangement or promise
between Executive and any Party.  Specifically included in this waiver and
release are, among other things, any and all Claims related to the Employment
Agreement, Claims of alleged employment discrimination, either as a result of
the separation of Executive’s employment or otherwise, under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, the Worker Adjustment and Retraining Notification Act, as amended by
applicable New York law and all of their respective implementing regulations
and/or any other federal, state or local statute, rule, ordinance, or
regulation, as well as any Claims for compensation of any type whatsoever,
alleged wrongful discharge, negligent or intentional infliction of emotional
distress, breach of express or implied contract, quasi-contract, promissory
estoppel, detrimental reliance, fraud, defamation, or any other unlawful
behavior, the existence of which is specifically denied by the Parties.  The
foregoing list is intended to be illustrative rather than inclusive. Executive
waives the rights and Claims to the extent set forth above, and Executive also
agrees not to institute, or have instituted, a lawsuit against the Parties based
on any such waived Claims or rights.


Nothing in this Release, however, shall be construed to prohibit Executive from
filing a charge or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or other federal, state or local
agency.  Notwithstanding the foregoing, Executive waives Executive’s right to
recover monetary or other damages as a result of any Claim filed by Executive or
by anyone else on Executive’s behalf, including a class or collective action,
whether or not Executive is named in such proceeding.




A-1

--------------------------------------------------------------------------------

Further, nothing in this Release is intended to waive Executive’s entitlement
to: (i) any earned but unpaid compensation or benefits from the Bank or any
affiliate of the Bank; (ii) the Additional Consideration; (iii) vested or
accrued benefits under any tax-qualified or nonqualified employee benefit plan
sponsored by the Company or the Bank; (iv) equity awards under the Company’s
stock plans, but subject to the treatment thereof set forth in the plans and
underlying award agreements, it being understood and agreed by the Parties that
Executive’s termination of employment is not a “retirement” under the equity
plans; (v) Executive’s right to elect health care continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) at Executive’s expense (if Executive is eligible for COBRA coverage);
and (vi) indemnification and directors’ and officers’ insurance coverage
applicable to the fullest extent permitted under applicable law and as provided
in the Bank’s or the Company’s charter, bylaws and directors’ and officers’
liability insurance policy.  Moreover, this Release does not waive claims that
Executive could make, if available, for unemployment or workers’ compensation.
Finally, this Release does not limit Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”) about a
possible securities law violation without approval of the Company or the Bank. 
Executive further understands that this Release does not limit Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or the Bank related to the possible securities law violation.  This
Release does not limit the Executive’s right to receive any resulting monetary
award for information provided to any Government Agency.


Executive affirms that, absent Executive’s execution of this Release, Executive
would not be entitled to the Additional Consideration and is therefore receiving
consideration to which Executive would not otherwise be entitled to receive. 
Executive also affirms that the only consideration for Executive signing this
Release is that set forth in Section 4(g) of the Employment Agreement, that no
other promise or agreement of any kind has been made to or with Executive by any
person or entity to cause Executive to execute this Release, and that Executive
fully understands the meaning and intent of this Release, including but not
limited to, its final and binding effect.


Executive also affirms that Executive shall be subject to the covenants set
forth in Section 6 of the Employment Agreement.


Executive acknowledges that Executive has carefully read and reviewed this
Release and has been advised to seek the advice of an attorney, and Executive
has had an opportunity to consult with and receive counsel from an attorney
concerning the terms of this Release.








A-2

--------------------------------------------------------------------------------

Executive understands and is satisfied with the terms and contents of this
Release and voluntarily has signed Executive’s name to the same as a free act
and deed.  Executive agrees that this Release shall be binding upon Executive
and Executive’s agents, attorneys, personal representatives, heirs, and
assigns.  Executive acknowledges that Executive has been given a period of at
least 45 days from date of receipt within which to consider and sign this
Release, which shall not be signed by Executive before Executive’s last day of
employment.  To the extent Executive has executed this Release less than 45 days
after its delivery to Executive, Executive hereby acknowledges that Executive’s
decision to execute this Release prior to the expiration of such 45-day period
was entirely voluntary.  Executive further acknowledges that a list of the ages
and job titles of the employees within the decisional unit who were and were not
selected for termination and the offer of consideration in exchange for signing
this Release is attached hereto as Exhibit B.  By signing below Executive
acknowledges that Executive received a copy of this list.


Executive acknowledges that Executive will be given seven (7) days from the date
Executive signs this Release to change Executive’s mind and revoke this
Release.  If Executive does not revoke this Release within seven (7) days of
Executive’s signing, this Release will become final and binding on the day
following such seven (7) day period.


In the event that any one or more of the provisions of this Release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Release shall not in any way be affected
or impaired thereby.  This Release shall inure to the benefit of and be binding
upon the Company, the Bank, their affiliates, any successor organization which
shall succeed the Company or the Bank by merger, acquisition or consolidation or
operation of law and their assigns. This Release shall be binding upon the
Executive and his assigns, heirs and legal representatives.  This Release shall
be governed by the law of the State of New York without reference to its choice
of law rules.


Any notice to revoke this Release will be deemed properly given or made if
personally delivered or, if mailed, when mailed by registered or certified mail,
postage prepaid to The First of Long Island Corporation at its principal
business office, to the attention of the Chairman of the Board.  The principal
business office of The First of Long Island Corporation is located at 10 Glen
Head Road, Glen Head, New York 11545.


[Remainder of page is intentionally left blank]












A-3

--------------------------------------------------------------------------------



By executing this Release, Executive acknowledges that Executive has had the
opportunity to consult with an attorney of Executive’s choice; that Executive
has carefully reviewed and considered this Release; that Executive understands
the terms of this Release; and that Executive voluntarily agrees to them.




EXECUTIVE




/s/ Paul J. Daley
Paul J. Daley
Date: January 3, 2020
(On or after Executive’s last day of employment)




THE FIRST OF LONG ISLAND CORPORATION




/s/ Christopher Becker
By: Christopher Becker
Title:  President and Chief Executive Officer
Date: January 3, 2020




THE FIRST NATIONAL BANK OF LONG ISLAND




/s/ Christopher Becker
By:  Christopher Becker
Title:  President and Chief Executive Officer
Date: January 3, 2020










A-4

--------------------------------------------------------------------------------

EXHIBIT B


REQUIRED SEPARATION PROGRAM INFORMATION


1. The decisional unit consists of those employees who were employed by The
First National Bank of Long Island, Glen Head, New York as of January 1, 2020
and who were covered by pre-existing employment agreements as of that date.


2. Executive is being offered the opportunity to sign and accept this Release,
which contains consideration to which they were not otherwise entitled in
exchange for the execution and non-revocation of the Release.


3. Executive must sign the Release within 45 days of receiving the Release in
order to accept it, and they have seven (7) days after signing the Release to
revoke it.


4. The following is a list of the ages and job titles of the employees within
the decisional unit who were and were not selected for termination and the offer
of consideration in exchange for signing the Release.


Job Title
Age
Selected
Not Selected
President and Chief Executive Officer
54
 
          X
Senior Executive Vice President and Chief Financial Officer
65
     X
 
Executive Vice President and Chief Risk Officer
59
 
          X
Executive Vice President and Commercial Banking Division Executive
42
 
          X
Executive Vice President and Senior Commercial Banking Officer
59
     X
 
Executive Vice President and Chief Credit Officer
60
 
           X
Executive Vice President and Branch Distribution Executive
53
 
           X












